DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (JP 61-227986), an English computer translation (CT1) is provided, in view of Maeda et al (US 6,004,393) and Holder et al (US 2002/0112658).
Referring to claims 1 and 6, Abe et al teaches a method of producing a silicon single crystal ingot 5 using a silicon single crystal growth apparatus (Fig 1) having a crucible 10 storing a silicon melt 4 doped with an n-type dopant (antimony, phosphorous, arsenic), a chamber 1 accommodating the crucible 10 configured to store a silicon melt, a pressure regulator (computer controlling pressure, vacuum pump and flow rate of Ar) configured to control a pressure in the chamber, a pulling portion 2 configured to pull up a silicon single crystal ingot 5 from the silicon melt 4, a gas supply 21 configured to supply Ar gas into the chamber, a gas exhaust 16 through which the Ar gas can be discharged from the chamber, wherein the gas exhaust of the Ar gas is positioned below a height of the surface of the melt in the crucible (Fig 1), and a guide portion 9 provided above a surface of the silicon melt for guiding the Ar gas to flow along the surface of the silicon melt, comprising: a pulling step of pulling up the silicon single crystal ingot by the Czochralski process; and a pulling condition controlling step of controlling one or more pulling condition values including at least one of the pressure in the chamber, a flow volume of the Ar gas, and a gap between the guide portion and the silicon melt while performing the pulling (Abstract; Figs 1-2; CT lines 81-325, 371-615, 648-681). 
	Abe et al does not teach a measurement step of measuring a gas concentration of a dopant gas containing the n-type dopant evaporated from the surface of the silicon melt as a constituent element while performing the pulling and a pull condition controlling step so that the gas concentration of the n-type dopant evaporated from the surface of the melt is maintained in a target range.
	In a method of Czochralski crystal growth, Maeda et al teaches a Czochralski single crystal growth where the amount of impurity evaporation from the molten liquid is detect, and the gas inside the furnace may be sent to a gas analyzer to obtain the kind of evaporates and the amount of evaporation, and the n-type dopants, such as phosphorus, arsenic and antimony (See col 4, ln 10-67, col 8, ln 55-67, col 10, ln 1-67). Maeda et al also teaches the vaporization of dopant is controlled by increasing the pressure inside the furnace so the amount of dopant taken into the single crystal can be controlled and a desired resistance can be obtained, which reads on controlling the pressure in the chamber so that the gas concentration of the n-type dopant evaporated from the surface of the melt is maintained in a target range. Maeda et al also teaches the furnace is filled with argon and adjusting the pressure to control evaporation (col 6, ln 35-67; col 10, ln 1-67).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Abe et al by measuring a gas concentration of a dopant gas containing the n-type dopant evaporated from the surface of the silicon melt as a constituent element while performing the pulling and a pull condition controlling step so that the gas concentration of the n-type dopant evaporated from the surface of the melt is maintained in a target range, as taught by Maeda et al, to grow a crystal with a desired resistivity and dopant concentration.
The combination of Abe et al and Maeda et al teaches the gas inside the furnace may be sent to a gas analyzer to obtain the kind of evaporates and the amount of evaporation, and the n-type dopants, such as phosphorus, arsenic and antimony (See Maeda col 4, ln 10-67, col 8, ln 55-67, col 10, ln 1-67), which clearly suggests a measurement unit on an outlet side of a gas exhaust. The combination of Abe et al and Maeda et al does not explicitly teach a measurement unit configured to perform gas analysis using infrared spectroscopy or mass spectrometry.
Holder et al teaches Czochralski growth and a detector may be facilitated by a vacuum pump and using mass analyzers or gas chromatographic detectors for quantifying gaseous reaction products in a detector sample (Abstract; [0010]-[0012], [0026]-[0044]; Fig  2). Holder et al teaches suitable detectors 100 for monitoring the composition of the gaseous atmosphere above the melt or the exhaust gases from the crystal growth chamber, and/or quantifying the amount of a particular gas therein, include commercially available mass analyzers and gas chromatographic detectors ([0039]), which clearly suggests gas spectrometer. Holder et al also teaches a residual gas analyzer such as a Qualitorr quadrupole gas mass analyzer system having a mass range of about 1 to about 100 amu ([0039]), which clearly suggests a mass spectrometer. Holder et al also teaches a process purge gas (e.g., argon) is sampled, particularly as a standard to quantify the amounts of the other gases present. Holder et al also teaches the samples of gaseous environment from the growth furnace are collected from sample ports located within the exhaust pipes 71A and 71B and the exhaust pipes are located below the surface of the melt (Fig 2; [0034]-[0040]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Abe et al and Maeda et al by using mass analyzers or gas chromatographic detectors, as taught by Holder et al, to analyze the gas composition and quantifying the amount of a particular gas from the exhaust, as desired by Maeda et al. 
In regards to the limitation, “using the measurement unit to measure a gas concentration of a dopant gas containing the n-type dopant evaporated from the surface of the silicon melt as a constituent element while performing the pulling and discharged with the Ar gas,” the combination of Abe et al, Maeda et al and Holder et al teaches the gas inside the furnace may sent, i.e. discharged, to a gas analyzer to obtain the kind of evaporates and the amount of evaporation, and the furnace is filled with argon (Maeda col 6, ln 60-67, col 10, ln 1-65), which clearly suggests a gas concentration of the dopant gas discharged with the Ar gas on the Ar gas outlet side is measured. Also, the combination of Abe et al, Maeda et al and Holder et al teaches the n-type dopants, such as phosphorus with has an atomic weight of 30.97 amu and arsenic which has an atomic weight of 74 amu; therefore would be detected using the quadruople gas mass analyzer having a mass range of about 1 to about 100 amu taught by Holder et al (Holder [0039]).
	Referring to claim 2, the combination of Abe et al, Maeda et al and Holder et al teaches adjusting the amount of evaporation of impurity through changing the pressure in the furnace so that a single crystal having a required dopant concentration and uniform resistance can be obtain, which clearly suggests a gas concentration of the dopant gas is uniform in a crystal growth direction impurity gas concentration is made uniform during crystal growth because the dopant concentration is uniform in the single crystal (Maeda col 3, ln 5-45).
Referring to claim 4 and 7, the combination of Abe et al, Maeda et al and Holder et al teaches a Qualitorr quadruople gas mass analyzer system ([0039]), which clearly suggests a mass spectrometer.
	Referring to claim 5 and 9, the combination of Abe et al, Maeda et al and Holder et al teaches antimony (Sb) and arsenic (As) (Abe CT1 lines 297-406, Maeda col 10, ln 50-65).
	Referring to claim 8, the combination of Abe et al, Maeda et al and Holder et al teaches a control unit (computer) controlling the lifting and rotating mechanism, the pressure regulator, the pulling portion, the gas supply (flow rate), and the measurement unit, wherein one or more pulling condition values including at least one of the pressure in the chamber, and a flow volume of the Ar gas are controlled using the control unit while performing the pulling so that the gas concentration measured by the measurement unit falls within a target gas concentration range (Abe CT1 lines 81-325 teaches computer for dopant concentration control and pull-up conditions and diameter control, flow of gas, rotating, ; Maeda (col 10, ln 1-67) teaches controller 20 receives data and changes pressure to obtain uniform dopant concentration).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,078,595 (‘595) in view of Maeda et al (US 6,004,393).
 	‘595 claims a method of producing a silicon single crystal ingot using a silicon single crystal growth apparatus having a crucible storing a silicon melt doped with an n-type dopant, a chamber accommodating the crucible, a pressure regulator controlling a pressure in the chamber, a pulling portion pulling up a silicon single crystal ingot from the silicon melt, a gas supply for supplying Ar gas into the chamber, a gas exhaust through which the Ar gas is discharged from the chamber, and a guide portion provided above a surface of the silicon melt for guiding the Ar gas to flow along the surface of the silicon melt, comprising: a pulling step of pulling up the silicon single crystal ingot by the Czochralski process; and a pulling condition controlling step of controlling one or more pulling condition values including at least one of the pressure in the chamber, a flow volume of the Ar gas, and a gap between the guide portion and the silicon melt while performing the pulling,  (See ‘595 claims 1-9).
‘595 does not claim a measurement step of measuring a gas concentration of a dopant gas containing the n-type dopant evaporated from the surface of the silicon melt as a constituent element while performing the pulling, so that the gas concentration of the n-type dopant evaporated from the surface of the melt is maintained in a target range. ‘595 also claims a measuring the concentration of dopant discharged with the Ar gas on an Ar gas outlet side (Claim 9), however does not explicitly claim the location of the outlet is below the height of the surface of the melt.
In a method of Czochralski crystal growth, Maeda et al teaches a Czochralski single crystal growth where the amount of impurity evaporation from the molten liquid is detect, and the gas inside the furnace may be sent to a gas analyzer to obtain the kind of evaporates and the amount of evaporation, and the n-type dopants, such as phosphorus, arsenic and antimony (See col 4, ln 10-67, col 8, ln 55-67, col 10, ln 1-67). Maeda et al also teaches the vaporization of dopant is controlled by increasing the pressure inside the furnace so the amount of dopant taken into the single crystal can be controlled and a desired resistance can be obtained, which reads on controlling the pressure in the chamber so that the gas concentration of the n-type dopant evaporated from the surface of the melt is maintained in a target range. Maeda et al also teaches the furnace is filled with argon and adjusting the pressure to control evaporation (col 6, ln 35-67; col 10, ln 1-67). Maeda et al the chamber is exhausted with a vacuum pump 13 through a valve 15, which located below the surface of the melt (Fig 1).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘595 by measuring a gas concentration of a dopant gas containing the n-type dopant evaporated from the surface of the silicon melt as a constituent element while performing the pulling and a pull condition controlling step so that the gas concentration of the n-type dopant evaporated from the surface of the melt is maintained in a target range, as taught by Maeda et al, to grow a crystal with a desired resistivity and dopant concentration, and to exhaust the gas from below the surface of melt because the location of the outlet is known and suitable for the removal of gases from the processing chamber.
 ‘595 claims measuring a n-type dopant discharged with the Ar gas on an Ar gas outlet side is measured (See claim 9). ‘595 does not a measurement unit configured to perform gas analysis using infrared spectroscopy or mass spectrometry.
Holder et al teaches Czochralski growth and a detector may be facilitated by a vacuum pump and using mass analyzers or gas chromatographic detectors for quantifying gaseous reaction products in a detector sample (Abstract; [0010]-[0012], [0026]-[0044]; Fig  2). Holder et al teaches suitable detectors 100 for monitoring the composition of the gaseous atmosphere above the melt or the exhaust gases from the crystal growth chamber, and/or quantifying the amount of a particular gas therein, include commercially available mass analyzers and gas chromatographic detectors ([0039]), which clearly suggests gas spectrometer. Holder et al also teaches a residual gas analyzer such as a Qualitorr quadrupole gas mass analyzer system having a mass range of about 1 to about 100 amu ([0039]), which clearly suggests a mass spectrometer. Holder et al also teaches a process purge gas (e.g., argon) is sampled, particularly as a standard to quantify the amounts of the other gases present.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘595 by using mass analyzers or gas chromatographic detectors, as taught by Holder et al, to analyze the gas composition and quantifying the amount of a particular gas, as desired by ‘595. 
	Referring to claim 2, ‘595 claims a uniform crystal growth by measuring evaporation amount and Maeda et al teaches adjusting the amount of evaporation of impurity through changing the pressure in the furnace so that a single crystal having a required dopant concentration and uniform resistance can be obtain, which reads on a gas concentration of the dopant gas is uniform in a crystal growth direction impurity gas concentration is made uniform during crystal growth because the dopant concentration is uniform in the single crystal (Maeda col 3, ln 5-45).
	Referring to claim 3, the combination of ‘595, Maeda et al and Holder et al teaches the gas inside the furnace may sent, i.e. discharged, to a gas analyzer to obtain the kind of evaporates and the amount of evaporation, and the furnace is filled with argon (Maeda col 6, ln 60-67, col 10, ln 1-65), which reads on a gas concentration of the dopant gas discharged with the Ar gas on the Ar gas outlet side is measured.
	Referring to claim 4, the combination of ‘595, Maeda et al and Holder et al teaches measuring gas concentration using gas analyzer comprising a quadrupole mass analyzer, which clearly suggests a mass spectrometer. 
	Referring to claim 5, ‘595 claims Sb and As (See claim 1).

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
Applicant’s argument that the prior art does not teach the gas exhaust of the Ar gas is positioned below a height of the surface of the melt in the crucible is noted but not found persuasive. Applicant alleges that Holder et al teaches the probe is positioned above the melt in Figs 2a to 2c is noted but not found persuasive. First, Holder et al does not have a Fig 2a to 2c, only a Fig 2. Second, Holder et al explicitly teaches the exhaust ports 71A and 71B are located below the height of the surface of the melt in Fig 2, and the gas samples are collected from within the exhaust ports and transferred to the detector 100 ([0034]-[0040]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Holder et al is not relied upon to the location of the exhaust port, however as discussed above, Holder et al does teach the location of port located below the surface of the melt. Holder is not relied upon to teach the location of the exhaust port because Abe, the primary reference, explicitly teaches the exhaust port 16 is located below the surface of the melt (See Fig 1).  Holder et al teaches the samples of gaseous environment from the growth furnace are collected from sample ports located within the exhaust pipes 71A and 71B and the exhaust pipes are located below the surface of the melt (Fig 2; [0034]-[0040]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Abe et al and Maeda et al by using mass analyzers or gas chromatographic detectors, as taught by Holder et al, to analyze the gas composition and quantifying the amount of a particular gas from the exhaust, as desired by Maeda et al. 
Applicant’s arguments regarding the double patenting rejections are noted but not found persuasive.  As discussed above, the location of the exhaust port at the bottom of the chamber is an obvious modification that is taught by Maede et al; therefore the obvious double patenting rejection is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Izunome et al (US 5,477,805) teaches Czochralski crystal growth and atmospheric pressure exhibits substantial effect to control the evaporation of Group-V element and oxygen (Abstract; col 3, ln 1-67).
Seki et al (US 5,129,986) teaches a Czochralski crystal growth wherein the Sb evaporation rate is controlled by controlling the pressure in the chamber such that the specific resistance through the whole length of the crystal can be controlled within a tolerable range (Abstract; col 5-6).
	Holder et al (US 2002/0112658) teaches Czochralski crystal growth comprising a detector for analyzing gaseous environment of the growth chamber from exhaust from the pulling chamber using mass analyzers or gas chromatographic detects and the control circuit control the semiconductor growth apparatus in response to the determination ([0010]-[0044]).
	Shimizu et al (JP55-121994) the amount of impurity doping gas, phosphorous, is controlled, and the concentration of dopant gas in the exhaust gas exhausted from the pulling path is measured during pulling using a measurement device 8, and the measurement information is sent constantly to a computer to control the amount of impurities in the single crystal by controlling the supply of doping gas (CT2 [0001]-[0003], Figs 1-3).
	Lin et al (US 5,413,940) teaches a Qualitorr quadrupole mass spectrometer as a residual gas analyzer (col 4, ln 1-67).
	Chen et al (US 2005/0095859) teaches sensor for analyzing a gas concentration include infrared spectroscopy, gas chromatography or mass spectroscopy and combinations thereof ([0029]).
Ura et al (US 4,100,310) teaches analyzing a doping gas concentration using a gas analyzer such as an infrared spectrometer or a mass analyzer (col 4, ln 1-67).
Krueger (US 2013/0186331) teaches a measuring device using mass spectrometically for antimony (abstract).
Moriyama (US 2017/0058425) teaches a crystal growth apparatus may have a quadrupole type mass spectrometer for monitoring a gas atmosphere in the furnace ([0043]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714